DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites the limitation “the menu” in “displaying one or more constraints in the menu”.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims are rejected for at least by virtue of their dependency on the independent claim, and for failing to cure the deficiencies of the independent claim.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 8 recites the limitation “the associated cells” in “wherein receiving a change to one of the associated cells invokes the constraint against all the associated cells”.  There is insufficient antecedent basis for this limitation in the claim, as there is no “associated cells” in independent claim 1 upon which Claim 8 depends upon.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a cell” in “wherein the action comprises a change to a cell”.  There is insufficient antecedent basis for this limitation in the claim, as it is uncertain whether this refers to the same cell of independent claim 10, or to a different cell.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “a cell” in “wherein the
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the first cell” in “wherein updating the value in the first cell is further based on the second constraint”.  There is insufficient antecedent basis for this limitation in the claim, as there is no “first cell” in independent claim 10 or dependent claim 17 upon which Claim 18 depends upon.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more).
	Independent claim 1 recites a mental task or process of selecting cells, selecting a constraint, and applying the constraint to the cells in the selection of cells. Considering that the claimed “constraints” are forms of expression, function, rule, etc., therefore, the limitation of selecting cells, selecting a constraint, and applying the constraint to the cells in the selection of cells, which is an evaluation or observation (or equivalently, a mathematical concept or operation, depending on whether the “constraint” is a formulaic expression such as utilizing the operators “<”, “>”, “+”, etc.).

	Independent claim 10 recites a mental task or process of “detecting a constraint associated with a cell”, and “updating a value in the cell based on the constraint”, which is an evaluation (or equivalently, a mathematical operation).
	Dependent claim 13 recites a mental task or process of “wherein…the value is updated further based on the constraint trigger”, which is an evaluation (or equivalently, a mathematical operation).
	Dependent claim 16 recites a mental task or process of “detecting a second cell associated with the constraint” and “updating a second value in the second cell based on the value in the cell and the constraint”, which is an evaluation (or equivalently, a mathematical operation).
	Dependent claim 17 recites a mental task or process of “detecting a second constraint associated with the second cell”, and “wherein updating the second value in the second cell is further based on the second constraint”, which is an evaluation (or equivalently, a mathematical operation).
	Dependent claim 18 recites a mental task or process of “updating the value in the first cell is further based on the second constraint”, which is an evaluation (or equivalently, a mathematical operation).
	Dependent claim 19 recites a mental task or process of “updating the value of the cell…based on an additional data model constraint or a default constraint automatically applied to generate a single value for updating the cell”, which is an evaluation (or equivalently, a mathematical operation).
	Independent claim 20 recites a mental task or process of “detecting a constraint associated with the first cell …; detecting one or more additional cells associated with the constraint; calculating a first value for the first cell and one or more additional values for the respective one or more additional cells, wherein the first value and the one or more additional values are calculated based on the constraint associated between the first cell and the one or more additional cells such that the first value and the one or more additional values together satisfy the constraint”. This amounts to an evaluation (or equivalently, a mathematical operation).
	Because the claims cover performance of the limitations in the mind but for the recitation of generic computer components, the claims fall within the “Mental Processes” grouping of abstract ideas (alternatively, the claims fall within the “Mathematical Concepts” grouping of abstract ideas, since the claimed “constraints” may also refer to mathematical types of operations other than just simply “rules”, where rules may be construed as an evaluation under the “Mental Processes” grouping). Accordingly, the claims recite an abstract idea.

	The judicial exception is not integrated into a practical application of the idea.
In particular, the claims recite various computer components (one or more computing devices, hardware processor, tangible memories coupled to the at least one hardware processor (Claim 1); non-transitory computer readable storage media storing computer-executable instructions (Claim 10); a system comprising one or more memories, one or more processing units coupled to one or more memories, and one or more computer-readable storage media storing instructions that when loaded into the one or more memories, cause the one or more processing units to perform the claimed steps (Claim 20)). However, these components are recited at a high level of generality and recited so generally that they represent no more than mere instructions to apply the judicial exception to a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

	Independent claim 1 and its dependent claims recite that the steps pertain to cells, (where Claim 1 more specifically stated that the cells relating to grid cells). Dependent claim 2 recites cells are data members of a datacube. Independent claim 10 and its dependent claims recite that the steps pertain to cells in a datacube. Independent claim 20 recites that the steps pertain to cells in a multidimensional datacube. All of these limitations are nothing more than insignificant field-of-use limitations, describing the context (i.e., data cubes, multidimensional cubes, one or more cells of a data cube) rather than a particular manner of achieving a result. Alternatively, the claims attempt to limit the claimed limitations to a particular technological environment (i.e., multidimensional cube data). The claims still recite a manner of evaluating/performing mathematical operations on data values (contained within the cells), constraints associated with those data values (within the cells), and applying the constraints to the data values (within the cells).
	Independent claim 1 recites “receiving a selection of cells; receiving an invocation of a constraints menu; storing the selected constraint in association with the cells of the selection of cells; [and] displaying one or more constraints in the menu; receiving a selection of a constraint”. These receiving, storing, and displaying steps are recited at a high level of generality. Therefore, such steps are directed to insignificant extra-solution activities of receiving, storing, and displaying data (see MPEP 2106.05(g)).

	Dependent claim 3 recites that the storing comprises storing an identifier for the constraint in an attribute of the cell. This is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving a result. Essentially, the use of an identifier amounts to a type of index, which remains at a high level of creating and storing an index, which is abstract. See, e.g., Erie Indemnity. The fact that the index is an identifier for the constraint does not change that conclusion. The fact that the identifier is stored “in an attribute of the cell” is nothing more than an insignificant field-of-use limitation, and does not further limit how—by what process or structure beyond a high level of storing and retrieving data—that the claimed invention utilizes the constraints and applies it to the appropriate cells.

	Dependent claim 4 recites “wherein the constraint is stored in a member context of the cell”. This is recited at a high level of generality, and thus amounts to nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the “storing” result step.

	Dependent claim 5 recites “wherein applying comprises changing a value in a given cell based on the constraint”; dependent claim 6 recites in part “wherein changing the value in the given cell is further based on a data model constraint…the data model constraint [identifying] a relationship between the given cell and another cell of the selection of cells and enforces the relationship between the given cell and the another cell when changing the value of the given cell and the another cell”; and dependent claim 9 recites “wherein applying the constraint cascades to one or more additional cells outside the selected cells”. These limitations are recited at a high level of generality and not a particular means of achieving the claimed result. Rather, they only recite insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result. At the most, the claims amount to nothing more than mere narrowing of what are otherwise abstract concepts (e.g., having cells with associated constraints). As a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. See SAP Am. Inc. v. InvestPic, LLC (“limitations of the claims to a particular field of information…does not move the claims out of the realm of abstract ideas”).

Similarly, dependent claim 7 recites “wherein changing the value in the given cell is further based on a default constraint, further wherein the changed value is calculated via the default constraint from a set of possible values calculated from the constraint”. These are nothing more than mere narrowing of what are otherwise mental processes (or mathematical operations). As stated previously, narrowing or reformulating an abstract idea does not add “significantly more” to it.

	Dependent claim 8 recites “wherein receiving a change to one of the associated cells invokes the constraint against all the associated cells”. Such a limitation does not describe how—by what particular process or structure—the constraints are represented, organized, stored, retrieved, or executed/processed (i.e., invoked). Thus, such a limitation amounts to nothing more than insignificant extra-solution activity.

	Independent claim 10 recites “executing an action in a datacube on a cell”. This is recited at a high level of generality, and thus amounts to nothing more than an insignificant pre-solution activity (i.e., executing an action) and attempting to limit the claims to a particular technological environment (i.e., executing an action “in a datacube on a cell”).
Independent claim 10 further recites “storing the updated value in the cell”. Similarly, dependent claim 16 recites “storing the updated second value in the second cell”. Both of these limitations are recited at a high level of generality, and thus amount to nothing more than insignificant extra-solution activities.

	Dependent claim 11 recites “wherein the action comprises a change to the cell”; dependent claim 12 recites “wherein the action comprises a refresh indication for at least the cell”; dependent claim 13 recites “wherein the action comprises a constraint trigger”; dependent claim 14 recites “wherein the constraint trigger triggers the constraint via a context”; dependent claim 15 recites “wherein the constraint is detected via a context of the datacube”. These additional elements are recited at a high level of generality that is not integrated into a particular manner by which the system represents, organizes, stores, retrieves, and/or executes/processes constraint information, but rather describe only the technological context in which the mental process steps occur. Thus, such additional elements amount to nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the claimed result.

	Dependent claim 19 recites that updating the value of the cell is further based on “an additional data model constraint or a default constraint automatically applied to generate a single value” for updating the cell. Such steps are recited at a high level of generality and not a particular means by which the system represents, organizes, stores, retrieves, and/or executes/processes constraint-related information. Thus, such additional elements are nothing more than an insignificant field-of-use limitation, describing the context (i.e., type of constraint) rather than a particular manner of achieving a result.

	Independent claim 20 recites “receiving a first change …; … storing the first value in the first cell; and storing the one or more additional values in their respective one or more additional cells”. These receiving and storing steps are recited at a high level of generality. Therefore, such steps are directed to insignificant extra-solution activities of receiving and storing data (see MPEP 2106.05(g)).
Independent claim 20 further recites “[detecting a constraint,] wherein the constraint comprises a constraint type identifying a constraint function”. This isnothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.
Lastly, independent claim 20 further recites “wherein the calculating based on the constraint comprises executing the constraint function identified by the constraint type of the associated constraint”. This is nothing more than mere instructions to apply the judicial exception (i.e., the “executing” step). Additionally, this is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result. At best, this is nothing more than mere narrowing of what are otherwise mathematical operations. As stated previously, narrowing or reformulating an abstract idea does not add “significantly more” to it.
	
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims, therefore, are directed to an abstract idea.

	The claims do not contain additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of memories, media, computer-executable instructions, processors, etc., amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Independent claim 1’s recitation of “receiving a selection of cells; receiving an invocation of a constraints menu; [and] displaying one or more constraints in the menu; receiving a selection of a constraint”, as discussed above, represents mere data gathering (i.e., the receiving steps), storing (i.e., the storing step), and data output (i.e., the displaying step), the storing and outputting steps being a nominal or tangential addition to the claim. Furthermore, all of these elements are well-understood, routine, and conventional. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” with regards to the receiving step; “Electronic recordkeeping” or “Storing and retrieving information in memory” with regards to the storing step; “Presenting offers and gathering statistics” with regards to the displaying step).
	 Independent claim 10 recites “storing the updated value in the cell”. Similarly, dependent claim 16 recites “storing the updated second value in the second cell”. The storing steps are nothing more than a nominal or tangential addition to the claims. Furthermore, such storing steps are well-understood, routine, and conventional. See MPEP 2106.05(d)(II) (“Electronic recordkeeping” or “Storing and retrieving information in memory”).
	Independent claim 20 recites “receiving a first change …; … storing the first value in the first cell; and storing the one or more additional values in their respective one or more additional cells”. As discussed above, “receiving” represents nothing more than mere data gathering, and “storing” is nothing more than a nominal or tangential addition to the claim. All of these elements are well-understood, routine, and conventional. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” with regards to the receiving step; “Electronic recordkeeping” or “Storing and retrieving information in memory” with regards to the storing step).

	When viewed as an ordered combination, the claims and their additional elements do not amount to significantly more than the judicial exception. Firstly, the claims recite the steps at a high level of generality and not a specific means for performing those functions.1 Thus, the claims recite an abstract idea.
Secondly, the claims then proceed to combine the series of individually abstract concepts together into an ordered combination, which does not make the claims and their additional elements any less abstract when taken together. See RecogniCorp LLC v. Nintendo Co. Ltd. at p. 8 (“Adding one abstract idea…to another abstract idea…does not make the claim non-abstract”).
	Thirdly, even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. The additional elements primarily are directed to insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the claimed application of the constraints, and updating the values of the cells based on the constraints; or a particular type of technological environment (i.e., attempting to limit the claims to the computing environment, to multidimensional data cubes, to cells of a grid or cube). As stated previously however, merely narrowing or reformulating an abstract idea does not add “significantly more” to it.
	The claims also recite insignificant extra-solution activities (e.g., receiving selections of cells and their constraints, displaying the constraint menu, and storing values associated with cells) that are directed to well-understood, routine, and conventional activities.
	However, none of these additional elements, when taken in combination with the abstract steps recited in the claims, further limit how—by what technical process or structure—the constraints are represented, organized, stored, and retrieved. Instead, the claims are directed to certain high-level functionality—that somehow, the system is capable of making the determination that a constraint is associated with a cell, and derives the appropriate value for a cell based on those constraints.
Thus, even when the claim elements are considered as a combination, they add nothing that is not already present when the elements are considered separately. There is nothing inventive about any of the claim details, individually or in combination, that are not themselves in the realm of abstract ideas.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Leung et al. (“Leung”) (US 2016/0217401 A1).
	Regarding claim 10: Leung teaches One or more non-transitory computer-readable storage media storing computer-executable instructions for causing a computing system (Leung, [0161], where the disclosed steps can be implemented as instructions embodied in one or more computer-readable media including flash memory (a type of non-transitory memory)) to perform a method of updating cells in a datacube (Leung, [0087], where a measure cube may store raw data values on a cell-by-cell basis. Thus in this manner, Leung’s disclosed “cells” pertain to cells in a datacube, as claimed), the method comprising:
	executing an action in a datacube on a cell; detecting a constraint associated with the cell; updating a value in the cell based on the constraint; and storing the updated value in the cell (Leung, [0044], where the system includes a fitting to limit functionality (i.e., “executing an action in a datacube on a cell”), in which the application adjusts the headcount value of each selected cell (i.e., “updates a value in the cell based on the constraint”) such that a headcount limit and/or cost limit (i.e., “constraint”) for the cell is adhered to as closely as possible (implying that the constraint was detected in order for the constraint to be applied in the first place). See Leung, [0095], where headcount data may be displayed in a grid visualization (i.e., “storing the updated value in the cell”). See also Leung, [0088], where modified plan or forecasting data may be persisted in the database, where a measure cube may store raw data values on a cell-by-cell basis (Leung, [0087])). 

	Regarding claim 11: Leung teaches The one or more non-transitory computer-readable storage media of claim 10, wherein the action comprises a change to a cell (Leung, [0044], where the system includes a fitting to limit functionality, in which the application adjusts the headcount value of each selected cell (i.e., “change to the cell”)). 

	Regarding claim 12: Leung teaches The one or more non-transitory computer-readable storage media of claim 10, wherein the action comprises a refresh indication for at least the cell (Leung, [0100], where the server may request a new forecast via a model engine (i.e., “refresh indication”). New forecasts may be run by the model-based forecaster based on scenario edits applied to the plan/scenario previously received by the server, and the server may return the forecast data to the grid visualization running on the client. The client may then update (i.e., “refresh”) the grid seen in [FIG. 5] (which includes “at least the cell”) based on the forecast data). 

	Regarding claim 13: Leung teaches The one or more non-transitory computer-readable storage media of claim 10, wherein the action comprises a constraint trigger and the value is updated further based on the constraint trigger (Leung, [0044], where the system includes fitting to limit functionality, which causes the application to adjust the headcount value of each selected cell such that a headcount limit and/or cost limit for the cell is adhered to as closely as possible). 

	Regarding claim 14: Leung teaches The one or more non-transitory computer-readable storage media of claim 10, wherein the constraint trigger triggers the constraint via a context (Leung, [0044], where the system includes fitting to limit functionality, which causes the application to adjust the headcount value of each selected cell (i.e., “[triggering] the constraint”) such that a headcount limit and/or cost limit for the cell is adhered to as closely as possible (i.e., “via a context”)). 

	Regarding claim 16: Leung teaches The one or more non-transitory computer-readable storage media of claim 10, further comprising:
	detecting a second cell associated with the constraint; updating a second value in the second cell based on the value in the cell and the constraint; and storing the updated second value in the second cell (Leung, [0044], where the system includes a fitting to limit functionality (i.e., “executing an action in a datacube on a cell”), in which the application adjusts the headcount value of each selected cell (i.e., “updates a value in the cell based on the constraint”) such that a headcount limit and/or cost limit (i.e., “constraint”) for the cell is adhered to as closely as possible (implying that the constraint was detected in order for the constraint to be applied in the first place). See Leung, [0095], where headcount data may be displayed in a grid visualization (i.e., “storing the updated value in the cell”). Note that because Leung states “each” selected cell, this implies more than one, i.e., the existence of a second cell). 

	Regarding claim 17: Leung teaches The one or more non-transitory computer-readable storage media of claim 16, further comprising:
	detecting a second constraint associated with the second cell; and wherein updating the second value in the second cell is further based on the second constraint (Leung, [0063-0064], where when the distribute to children option is used (i.e., “second constraint”), the values of child cells are adjusted such that their values sum to the value of the parent. After a first rule is met where the value in Child Row 1 was -40 and the delta of Child Row 3 was -10, the application second rule distributes the remaining parent delta among all children using a ratio of child values compared to a previous sum, where the delta of Child Rows 1 and 3 become -30 and +10 respectively (i.e., “wherein updating the second value in the second cell is further based on the second constraint”)).

	Regarding claim 18: Leung teaches The one or more non-transitory computer-readable storage media of claim 17, wherein updating the value in the first cell is further based on the second constraint (Leung, [0048], where when the new headcount value is distributed to child/children cells (i.e., “second constraint”), the child costs are calculated, and the child costs are aggregated to the parent cell (i.e., “updating the value in the first cell”)). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (“Leung”) (US 2016/0217401 A1), in view of Gong et al. (“Gong”) (US 2014/0279833 A1).
	Regarding claim 1: Leung teaches A method, implemented by one or more computing devices comprising at least one hardware processor and one or more tangible memories coupled to the at least one hardware processor (Leung, [0161], where the disclosed steps can be implemented as instructions embodied in one or more computer-readable media not being a signal (i.e., “one or more tangible memories”) that are executable by a processor), of associating constraints to grid cells, the method comprising:
	receiving a selection of cells; receiving an invocation of a constraints menu; displaying one or more constraints in the menu; receiving a selection of a constraint (Leung, [0040], where a graphical user interface allows a user to define cost assumptions and plan limits (i.e., “constraints”), where limits may enable the user to define values in the planning grid (i.e., comprising the claimed “selection of cells”) that a scenario should meet in order to be considered viable. See Leung, [FIG. 7], where the user selects the “Batch edit” option from the menu (i.e., “receiving an invocation of a constraints menu”). See Leung, [FIG. 8], where the user may define the limits in the “Batch edit” window (i.e., “displaying one or more constraints in the menu”)); [and]
applying the constraint to the cells in the selection of cells (Leung, [0044], where for cells that have limits (i.e., “constraints”), fitting to limit(s) functionality causes the application to adjust the headcount value of each selected cell such that a headcount limit and/or a cost limit for the cell is adhered to as closely as possible).
	Leung discloses all the steps and suggests that constraints are associated with cells of the grid (implying some sort of storing of the constraint-cell associations), but does not appear to explicitly teach storing the selected constraint in association with the cells of the selection of cells.
	Gong teaches storing the selected constraint in association with the cells of the selection of cells (Gong, [0032], where cell rules are stored in generated rule cubes, the rule cubes having a corresponding cell that stores an indication of a rule (i.e., “constraint”) corresponding to a cell of a data cube).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung and Gong (hereinafter “Leung as modified”) with the motivation of allowing users to save the constraint/rule state of the data they are working with (see, e.g., Gong, [0096], where clients may request an indication of cell rules applicable to cells of a data cube), i.e., so a user does not have to constantly define constraints/rules each time a new session is started.

	Regarding claim 2: Leung as modified teaches The method of claim 1, wherein the cells are data members of a datacube (Leung, [0087], where a measure cube may store raw data values on a cell-by-cell basis). 

	Regarding claim 3: Leung as modified teaches The method of claim 1, wherein storing in association comprises storing an identifier for the constraint in an attribute of the cell (Gong, [0050], where a cell of a data cube may be associated with a cell rule (i.e., “constraint”) that is stored in a rule cube. A particular cell rule applies to a particular cell of the full data cube, if an indication of that particular cell rule is stored in a cell of the full rule cube corresponding to that particular cell. Because the full rule cube is an association of the full data cube, thus in this manner, the full rule cube (and its cells) may be considered an “attribute” of the full data cube. See Gong, [0080], where the corresponding cell is identified in the rule cube (implying the existence of an identifier for distinguishing between the various cells)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung and Gong with the motivation of ensuring that the user, when saving their constraints/rules, are able to retrieve a rule specific to a cell.

	Regarding claim 4: Leung as modified teaches The method of claim 1, wherein the constraint is stored in a member context of the cell (Gong, [0063], where a rule cube (i.e., a type of storage) may have a one-to-many correspondence of cells, in which cells of the full data cube that are subjected to this rule were wildcarded along one or more dimension(s) (i.e., “member context[s]”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung and Gong with the motivation of reducing the length of the rule cube (Gong, [0058]), which saves processing time when generating the rule cube, and memory/bandwidth when transmitting the rule cube (Gong, [0016]).

	Regarding claim 5: Leung as modified teaches The method of claim 1, wherein applying comprises changing a value in a given cell based on the constraint (Leung, [0044], where for cells that have limits (i.e., “constraints”), fitting to limit(s) functionality causes the application to adjust the headcount value of each selected cell such that a headcount limit and/or a cost limit for the cell is adhered to as closely as possible). 

	Regarding claim 6: Leung as modified The method of claim 5, wherein changing the value in the given cell is further based on a data model constraint, further wherein the data model constraint identifies a relationship between the given cell and another cell of the selection of cells and enforces the relationship between the given cell and the another cell when changing the value of the given cell and the another cell (Leung, [0060-0061], where the application can set plan limits and fit plan cells to limits. In particular, when a cell of the planning grid is modified, parent cell values of the modified cell may be adjusted (i.e., “enforces the relationship between the given cell and another cell”) such that each parent cell is the sum of the values in the corresponding child cells (i.e., “when changing the value of the given cell and the another cell”) (i.e., the parent-child relationships between cells being “a data model constraint”). Note that the fact that parent cells are changed relative to the child cells implies a relationship amongst the parent and child cells). 

	Regarding claim 8: Leung as modified teaches The method of claim 1, wherein receiving a change to one of the associated cells invokes the constraint against all the associated cells (Leung, [0061], where when a cell of the planning grid is modified, parent cell values of the modified cell may be adjusted such that each parent cell is the sum of the values in the corresponding child cells. Note that the fact that parent cells are changed relative to the child cells implies an association). 

	Regarding claim 15: Leung teaches The one or more non-transitory computer-readable storage media of claim 10, but does not appear to explicitly teach wherein the constraint is detected via a context of the datacube.
	Gong teaches wherein the constraint is detected via a context of the datacube (Gong, [0063], where a rule cube may have a one-to-many correspondence of cells, in which cells of the full data cube that are subjected to this rule (i.e., “constraint”) were wildcarded along one or more dimension(s) of the data cube (i.e., “context of the datacube”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung and Gong with the motivation of reducing the length of the rule cube (Gong, [0058]), which saves processing time when generating the rule cube, and memory/bandwidth when transmitting the rule cube (Gong, [0016]).


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (“Leung”) (US 2016/0217401 A1), in view of Gong et al. (“Gong”) (US 2014/0279833 A1),”, in further view of Genesereth et al. (“Genesereth”) (US 2006/0048044 A1).
	Regarding claim 7: Leung as modified teaches The method of claim 5, but does not appear to explicitly teach wherein changing the value in the given cell is further based on a default constraint, further wherein the changed value is calculated via the default constraint from a set of possible values calculated from the constraint.
	Genesereth teaches wherein changing the value in the given cell is further based on a default constraint, further wherein the changed value is calculated via the default constraint from a set of possible values calculated from the constraint (Genesereth, [0040], where if a computed cell is allowed to contain just one value, but more than one entailed value is computed for the cell, then the number of entailed values may be reduced to one based on (1) the old value of the cell (if the old value is still valid), or (2) empty).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung as modified and Genesereth with the motivation of reducing conflicts with logical constraints (Genesereth, [0012]).

	Regarding claim 9: Leung as modified teaches The method of claim 1, but does not appear to explicitly teach wherein applying the constraint cascades to one or more additional cells outside the selected cells.
	Genesereth teaches wherein applying the constraint cascades to one or more additional cells outside the selected cells (Genesereth, [0045], where when a user specifies properties for event e1 in the event table by selecting g100 as the room for event e1 and morning as its time. The system automatically calculates entailed values. Specifically, the user’s specification of a room and time for event e1 in the event table (i.e., “constraint…[applied to the selected cells]”) causes e1 to show up in the corresponding cell in the schedule table (i.e., “one or more additional cells outside the selected cells”). Similarly, if the user directly modifies a cell in the schedule table (i.e., “constraint”), entailed values are automatically calculated and displayed in row e2 of the event table (i.e., “outside the selected cells”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung as modified and Genesereth with the motivation of propagating values in multiple directions (Genesereth, [0045]), which (1) allows users to experiment by varying certain parameters while the system automatically propagates the consequences of those variations, and (2) supports collaborative applications linked with automatic propagation of values and constraints among the connected spreadsheets, which would support a wide variety of applications in cooperative design and collaborative management (Genesereth, [0051]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (“Leung”) (US 2016/0217401 A1), in view of Genesereth et al. (“Genesereth”) (US 2006/0048044 A1).
	Regarding claim 19: Leung teaches The one or more non-transitory computer-readable storage media of claim 10, but does not appear to explicitly teach wherein updating the value of the cell is further based on an additional data model constraint or a default constraint automatically applied to generate a single value for updating the cell.
	Genesereth teaches wherein updating the value of the cell is further based on an additional data model constraint or a default constraint automatically applied to generate a single value for updating the cell (Genesereth, [0040], where if a computed cell is allowed to contain just one value, but more than one entailed value is computed for the cell, then the number of entailed values may be reduced to one based on (1) the old value of the cell (if the old value is still valid), or (2) empty).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung as modified and Genesereth with the motivation of reducing conflicts with logical constraints (Genesereth, [0012]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (“Leung”) (US 2016/0217401 A1), in view of Pouschine et al. (“Pouschine”) (US 5,918,232 A).
	Regarding claim 20: Leung teaches A system for multidimensional datacube management, the system comprising:
	one or more memories; one or more processing units coupled to the one or more memories; and one or more computer-readable storage media storing instructions that, when loaded into the one or more memories, cause the one or more processing units to perform datacell calculation operations (Leung, [0161], where the disclosed steps can be implemented as instructions embodied in one or more computer-readable media that are executable by a processor) comprising:
	receiving a first change to a first cell in a multidimensional datacube (Leung, [0061], where a cell of the planning grid may be modified by a user. See Leung, [0087], where a measure cube may store raw data values on a cell-by-cell basis. Thus in this manner, Leung’s disclosed “cells” pertain to cells in a datacube, as claimed);
	detecting a constraint associated with the first cell … ; detecting one or more additional cells associated with the constraint; calculating a first value for the first cell and one or more additional values for the respective one or more additional cells, wherein the first value and the one or more additional values are calculated based on the constraint associated between the first cell and the one or more additional cells such that the first value and the one or more additional values together satisfy the constraint … ; storing the first value in the first cell; and storing the one or more additional values in their respective one or more additional cells (Leung, [0061], where when a cell of the planning grid is modified, parent cells (i.e., “one or more additional cells associated with the constraint”) of the modified cell (i.e., “first cell”) may be adjusted such that each parent cell is the sum of the values (i.e., “constraint”) in the corresponding child cells (i.e., “such that the first value and the one or more additional values together satisfy the constraint”), implying that the system first detected the constraint of the cells prior to imposing such a constraint. In other words, the constraint was that the modified (first) cell must have its parent cells (one or more additional cells associated with the constraint) be the sum of the values of the child cells.
Leung, [0095], where headcount data may be displayed in a grid visualization (i.e., “storing the [values] in [their respective cells]”). See also Leung, [0088], where modified plan or forecasting data may be persisted in the database, where a measure cube may store raw data values on a cell-by-cell basis (Leung, [0087]) (i.e., “storing the first value in the first cell”)).
	Leung does not appear to explicitly teach wherein the constraint comprises a constraint type identifying a constraint function; [and] wherein the calculating based on the constraint comprises executing the constraint function identified by the constraint type of the associated constraint.
	Pouschine teaches wherein the constraint comprises a constraint type identifying a constraint function; [and] wherein the calculating based on the constraint comprises executing the constraint function identified by the constraint type of the associated constraint (Pouschine, [20:13-22], where model rules may be prioritized by their types where user entered values (UEVs) are first, followed by formulas. Formulas are divided into high-priority and low-priority formulas. All other formulas are aformulas. Thus, the order of precedence for model rules of equal specificity is UEVs, high-priority formulas, and low-priority formulas. Based on the priority, the system will choose one of the rules to implement (Pouschine, [17:11-22])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung and Pouschine with the motivation of prioritizing rules so that the proper rules take precedence in cases where applying two rules would yield different results (Pouschine, [17:11-22]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
8 May 2021


    
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Electric Power Group, slip op. at 2 (“At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea”)